[Cite as Riverside Methodist Hosp. v. Phillips, 2013-Ohio-423.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                HARDIN COUNTY




RIVERSIDE METHODIST HOSPITAL,

        PLAINTIFF-APPELLEE,                                       CASE NO. 6-12-14

        v.

STEPHANIE S. PHILLIPS,                                            OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Hardin County Common Pleas Court
                            Trial Court No. CV 20111183

                                      Judgment Affirmed

                           Date of Decision: February 11, 2013




APPEARANCES:

        J. C. Ratliff and Jeff Ratliff for Appellant

        Claire C. Curtis and Michael T. Williams for Appellee
Case No. 6-12-14


SHAW, J.

         {¶1} Defendant-appellant, Stephanie S. Phillips (“Phillips”), appeals the

judgment of the Hardin County Court of Common Pleas granting the motion for

summary        judgment        of    plaintiff-appellee,        Riverside       Methodist        Hospital

(“Riverside”).

         {¶2} On September 2, 2011, Riverside filed a complaint against Phillips

alleging a claim for an action on an account. The complaint specifically alleged

Phillips owed Riverside $51,886.25 for spinal surgery performed on Phillips at its

facility. Due to privacy concerns, Riverside chose not to attach a statement of

account itemizing the value of the medical services rendered to Phillips, but

instead stated in the complaint that a statement would be provided under seal upon

the trial court’s request. Phillips subsequently filed an answer denying the claims

in the complaint and specifically challenging whether Riverside’s charges for

medical and hospital services on the account were reasonable or necessary.

         {¶3} On February 21, 2012, Riverside filed a motion for summary

judgment claiming there is no genuine issue of material fact that Riverside

rendered medical and hospital services to Phillips in amount of $ 51.635.25,1 that

Phillips’ patient account remained due and owing, and that the charges for the

medical and hospital services were reasonable and necessary.

1
  For reasons not apparent in the record there is a discrepancy in the amount of indebtedness alleged in the
complaint and in Riverside’s motion for summary judgment. Notably, the trial court granted Riverside
judgment for $51,635.25.

                                                    -2-
Case No. 6-12-14


      {¶4} On March 19, 2012, Phillips filed a memorandum contra to

Riverside’s motion for summary judgment asserting that a genuine issue of

material fact remained as to whether Phillips’ insurance provider, Aetna, is

responsible for payment of the charges and as to whether the amount of the

charges billed by Riverside was reasonable and necessary.

      {¶5} On April 9, 2012, the trial court summarily granted Riverside’s

motion for summary judgment.

      {¶6} Phillips now appeals asserting the following assignment of error.

      THE TRIAL COURT ERRED IN GRANTING SUMMARY
      JUDGMENT BECAUSE GENUINE ISSUES OF MATERIAL
      FACT EXISTED AS TO THE ACCOUNTS, INCLUDING THE
      DATE SERVICES WERE PROVIDED, THE TYPE OF
      SERVICES PROVIDED, THE REASONABLENESS OF THE
      AMOUNT CHARGED.

      {¶7} In her sole assignment of error, Phillips argues that the trial court erred

in granting Riverside’s motion for summary judgment because a genuine issue of

material fact exists as to whether the amount Riverside charged for medical and

hospital services was reasonable and necessary. Specifically, Phillips claims that

because Riverside failed to submit an itemized statement of the services charged

for the trial court’s review, there is no evidence in the record demonstrating that

the amount Riverside billed was reasonable.        Phillips further claims that by

granting Riverside summary judgment, the trial court deprived her of the

opportunity to present evidence at trial that Riverside would have accepted a lesser

                                        -3-
Case No. 6-12-14


amount from her insurance provider than the amount it billed her as an uninsured

patient.2   For both of these reasons, Phillips maintains summary judgment is

inappropriate.

        {¶8} Riverside, for its part, asserts that Phillips admitted to receiving a copy

of the itemized statement, that it included affidavits and other evidentiary

materials in support of its motion for summary judgment verifying the amount

contained in the itemized statement, and that a copy of the itemized statement

would have been provided to the trial court under seal upon its request. Riverside

further maintains that simply because the trial court did not request a copy of the

itemized statement does not negate the fact that the bill is prima facie evidence of

reasonableness of the charges and sufficient for a grant of summary judgment

absent evidence or other reason to infer to the contrary.

        {¶9} Initially, we note that an appellate court reviews a grant of summary

judgment de novo, without any deference to the trial court. Conley–Slowinski v.

Superior Spinning & Stamping Co., 128 Ohio App.3d 360, 363 (6th Dist.1998). A

grant of summary judgment will be affirmed only when the requirements of Civ.R.

56(C) are met. This requires the moving party to establish: (1) that there are no

genuine issues of material fact, (2) that the moving party is entitled to judgment as

a matter of law, and (3) that reasonable minds can come to but one conclusion and

2
 There are some allegations in the briefs and motions that insurance coverage may have been denied,
however, there is nothing in the record to support these allegations.


                                               -4-
Case No. 6-12-14


that conclusion is adverse to the non-moving party, said party being entitled to

have the evidence construed most strongly in his favor. Civ.R. 56(C); see Horton

v. Harwick Chem. Corp., 73 Ohio St.3d 679, 1995–Ohio–286, paragraph three of

the syllabus.

       {¶10} The party moving for summary judgment bears the initial burden of

identifying the basis for its motion in order to allow the opposing party a

“meaningful opportunity to respond.” Mitseff v. Wheeler, 38 Ohio St.3d 112,

syllabus (1988). The moving party also bears the burden of demonstrating the

absence of a genuine issue of material fact as to an essential element of the case.

Dresher v. Burt, 75 Ohio St.3d 280, 292, 1996–Ohio–107. Once the moving party

demonstrates that he is entitled to summary judgment, the burden shifts to the

nonmoving party to produce evidence on any issue which that party bears the

burden of production at trial. See Civ.R. 56(E).

       {¶11} Even though the reasonable value of medical services is a question of

fact, “[a] medical provider may be entitled to a presumption that its customary fees

are reasonable.” St. Vincent Med. Ctr. v. Sader, 100 Ohio App.3d 379, 383 (6th

Dist.1995). In personal-injury actions, the Supreme Court of Ohio has said that

“[b]oth the original medical bill rendered and the amount accepted as full payment

are admissible to prove the reasonableness and necessity of charges rendered for

medical and hospital care.” Robinson v. Bates, 112 Ohio St.3d 17, 2006-Ohio-


                                        -5-
Case No. 6-12-14


6263, ¶ 17; see, also R.C. 2317.421 (stating “In an action for damages arising

from personal injury or wrongful death, a written bill or statement, or any relevant

portion thereof, itemized by date, type of service rendered, and charge, shall, if

otherwise admissible, be prima-facie evidence of the reasonableness of any

charges and fees stated therein for medication and prosthetic devices furnished, or

medical, dental, hospital, and funeral services rendered by the person, firm, or

corporation issuing such bill or statement”). Once medical bills are admitted, a

defendant may then present evidence to challenge their reasonableness. Wood v.

Elzoheary, 11 Ohio App.3d 27, 28, (8th Dist.1983); see, also, Stiver v. Miami

Valley Cable Council, 105 Ohio App.3d 313, 320 (2d Dist.1995).

       {¶12} The following is a recitation of the evidence presented by both

parties addressing the reasonableness of the amount charged by Riverside for the

medical services it provided Phillips.

       {¶13} Riverside filed a complaint alleging an action on an account and

claiming that Phillips owed $51,866.25 for medical services rendered. Riverside

did not attach an itemized statement or bill to the complaint but instead provided

the following explanation: “[a] copy of the account is not attached to this

Complaint in order to protect the patient’s personal health information. However,

a statement was provided to [Phillips], and one will be provided to this Court upon

request and under seal.”     (Complaint at ¶ 5).     See Civ.R. 10(D)(1) (stating


                                         -6-
Case No. 6-12-14


“Account or written instrument. When any claim or defense is founded on an

account or other written instrument, a copy of the account or written instrument

must be attached to the pleading. If the account or written instrument is not

attached, the reason for the omission must be stated in the pleading”).

       {¶14} In her answer, Phillips raised the issue of the reasonableness of

Riverside’s charges for the medical services by asserting that “Plaintiff is not

entitled to the relief sought as its charges are not reasonable or necessary.”

(Answer at ¶ 7).

       {¶15} The case proceeded to discovery and the record indicates that

interrogatories, requests for documents and admissions were exchanged between

the parties.

       {¶16} Riverside subsequently filed a motion for summary judgment

asserting that there is no genuine issue of material fact regarding the

reasonableness of the charges billed to Phillips and that the account remained due

and owing. Riverside attached documentary evidence in support of its position.

In particular, Riverside submitted a copy of the request for admissions completed

by Phillips, in which Phillips admitted to receiving a statement in the amount of

$51,635.25 from Riverside for the medical services rendered. (Doc. 13, Ex. A at

Admissions ¶ 3). Riverside also attached a copy of the interrogatories answered




                                        -7-
Case No. 6-12-14


by Phillips, in which she stated that she did not compare the charges contained in

Riverside’s bill to those of other hospitals. (Id. at Interrogatories ¶¶ 2-4).

       {¶17} Riverside then attached two affidavits to its motion for summary

judgment. The first is from Kimberly S. Fox, which states the following:

       1. I am the Manager of Patient Accounts at Riverside
       Methodist Hospital;

       2. I have personal knowledge of the information contained
       within this Affidavit;

       3.    I have access to the patient accounts of [Phillips], and;

       4. I have reviewed the accounts and have found that the
       balance(s) due and owing [Riverside] by [Phillips], is:

       Account Number               Amount Due to Hospital
       ****2514                         $51,635.25

       5. Hospital records reflect that, while the patient is insured by
       Aetna, the balance became the patient’s responsibility once the
       patient failed to return requested accident information to Aetna
       within forty-five days.

(Doc. 13, Ex. B)      The second affidavit is from Teresa Adkins and states the

following:

       1. I am a Legal Specialist in Patient Accounts at OhioHealth dba
       Riverside Methodist Hospital;

       2. I have personal knowledge concerning the information contained
       within this affidavit;

       3. I have access to the file(s) and patient account(s) concerning this
       matter regarding Defendant, Stephanie S. Phillips, and;


                                          -8-
Case No. 6-12-14


       4. I have reviewed the file(s) and found that OhioHealth submitted
       medical records from this patient account to Aetna on January 18,
       2010, at Aetna’s request;

       5. I further found that Aetna did not make any additional requests
       for information on this patient account.

(Doc. 13, Ex. B).

       {¶18} In response to Riverside’s motion for summary judgment, Phillips

filed a memorandum contra and attached the following documentary evidence.

Phillips submitted the admissions she answered during discovery, in which she

admitted to receiving a statement from Riverside in the amount of $51,635.25, but

disputed her liability for payment of the bill and asserted that she believed the bill

would be paid, at least in part, by Aetna, her insurance provider. (Doc. 16, Ex. A).

Phillips also attached a self-serving affidavit to her memorandum contra, in which

she stated the following:

       1.   I am the Defendant in the above referenced case.

       2. I was insured by Aetna Life Insurance at the time I was treated at
       Riverside Methodist Hospital.

       3. I was with understanding that my treatment with Riverside
       Methodist Hospital would be paid by Aetna Life Insurance Company.

       4. Attached is a true and accurate copy of the letter I received from
       Aetna Life Insurance Company requesting medical records from
       Riverside Methodist Hospital.

(Doc. 16). The letter referenced in Phillips’ affidavit was also attached to her

memorandum contra. This letter is dated December 15, 2009, nearly two weeks

                                         -9-
Case No. 6-12-14


before Phillips’ scheduled surgery. The letter informs Phillips that “[i]n order to

complete our review and make a coverage determination, additional information is

required.” (Aetna Letter, Dec. 15, 2009). The letter further requests specific

medical records be submitted and explains that “[t]he information is required to

determine if the patient’s condition and requested service meet certain criteria

outlined in Aetna’s Clinical Policy Bulletin.” (Id.) Finally, the letter states that

“[i]f no additional information is received within 45 days of the date of this letter,

a review will be conducted based upon the information available.” (Id.)

       {¶19} Civil Rule 56(E) states, in pertinent part,

       When a motion for summary judgment is made and supported
       as provided in this rule, an adverse party may not rest upon the
       mere allegations or denials of the party’s pleadings, but the
       party’s response, by affidavit or as otherwise provided in this
       rule, must set forth specific facts showing that there is a genuine
       issue for trial. If the party does not so respond, summary
       judgment, if appropriate, shall be entered against the party.

Accordingly, if the nonmoving party does not respond or identify specific facts to

demonstrate a genuine issue of material fact, summary judgment is proper.

Dresher v. Burt, 75 Ohio St.3d 280, 293, 1996-Ohio-107.

       {¶20} Based on our review, we find that it is uncontroverted that Phillips’

admitted to receiving a statement from Riverside in the amount of $51,635.25 for

medical services rendered and therefore was apprised of the specific charges

Riverside alleged she owed. Even though an account statement was not made a


                                        -10-
Case No. 6-12-14


part of the record for the trial court to review prior to granting summary judgment,

Riverside presented other evidence by way of its employees’ affidavits to

corroborate the amount of the charges contained in the bill sent to Phillips. While

Phillips did assert the issue of reasonableness of the charges in her answer, the

only evidence she presented in support of her position against summary judgment

did not address the issue of reasonableness but instead only addressed the issue of

liability and whether Phillips and/or Aetna were responsible for the payment of

Riverside’s bill.

       {¶21} Moreover, despite her arguments on appeal, Phillips admitted that

she did not compare the charges contained in Riverside’s bill to those of other

hospitals nor did she demonstrate that Riverside customarily engaged in a practice

of accepting an amount less than the one originally billed.       Phillips’ general

assertions on appeal regarding an industry-wide practice of insurance companies

accepting “write-off” amounts without evidence tying that practice to the facts and

circumstances of this case is simply insufficient to create an genuine issue of

material fact to avoid summary judgment.

       {¶22} Notwithstanding our conclusion on this matter, we find it

troublesome that neither Riverside nor the trial court found it necessary to

incorporate into the record a copy of the itemized statement to support an action

and a judgment on an account. However, because Phillips neglected to present


                                       -11-
Case No. 6-12-14


any evidence to challenge Riverside’s showing that the amount billed for the

medical services was reasonable and necessary, we conclude that she failed to

meet her reciprocal burden under Civ.R. 56(E) and thus failed to demonstrate that

a genuine issue of material fact exists to defeat summary judgment. Accordingly,

we conclude that the trial court did not err in granting Riverside’s motion for

summary judgment. Phillips’ assignment of error is overruled.

       {¶23} Based on the foregoing, the judgment of the Hardin County Court of

Common Pleas is affirmed.

                                                             Judgment Affirmed

PRESTON, P.J. and ROGERS, J., concur.

/jlr




                                      -12-